IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40696
                         Summary Calendar


CEDRIC CHARLES FIGGS,

                                         Plaintiff-Appellant,

versus

VICTOR J. VRAZEL; CHARLES LACKEY;
LAURIE MEDIA; KERRY DIXON; MARK DIAZ;
LEPHER JENKINS; HURKALOT, Director,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                            (99-CV-81)
                      --------------------
                        December 15, 1999

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Cedric Charles Figgs, Texas prisoner No.

623481, appeals the district court’s dismissal of his civil rights

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

     To the extent that Figgs seeks restoration of lost good-time

credits, the district court properly dismissed his claims because

such relief is not available under 42 U.S.C. § 1983.     Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973); Clarke v. Stalder, 154 F.3d
186, 189 (5th Cir. 1998)(en banc), cert. denied, 119 S. Ct. 1052


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(1999).    We also find no error in the dismissal of Figgs’s claims

of conspiracy because Figgs failed to provide any factual support

for his allegations.     Babb v. Dorman, 33 F.3d 472, 476 (5th Cir.

1994); Hale v. Harney, 786 F.2d 688, 690 (5th Cir. 1986).

      The district court did err, however, in dismissing Figgs’s

claim for monetary damages based on alleged due process violations

in   prison   disciplinary   proceedings    because   Figgs   specifically

alleged, both in his complaint and in his objections to the

magistrate    judge’s   report,   that     the   challenged   disciplinary

conviction had been expunged on administrative review.            Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994); Edwards v. Balisok, 520 U.S.
641, 648 (1997); see Clarke, 154 F.3d at 189.          Thus, the district

court abused its discretion when it dismissed the complaint without

further exploration of Figgs’s allegations.           Norton v. Dimazana,

122 F.3d 286, 291 (5th Cir. 1997); Wesson v. Oglesby, 910 F.2d 278,

281-82 (5th Cir. 1990).

      Accordingly, the dismissal of the complaint is VACATED and the

case is REMANDED for further proceedings consistent with this

opinion.

VACATED AND REMANDED.




                                    2